Title: To Thomas Jefferson from John Taylor, 4 April 1798
From: Taylor, John
To: Jefferson, Thomas


          
            J. Taylor to the Vice President.
            April 4. 1798.
          
          I now take the liberty of inclosing you the papers accompanied with a drawing to obtain Mr: Martin’s patent, having by a reference to the law, discovered the error in having before omited this drawing.
          Mr: Martin wishes the former papers to be withdrawn or to remain unnoticed, not only on account of this error, but also because several essential improvements have been added by him, since the model sent was made. But if there should be any difficulty in effecting this, he is  willing to take the patent upon the old papers, not only because it is probable his right to these improvements will never be contested, but because if they should be, he is able to adduce ample testimony of his having invented them. If the papers are withdrawn, he wishes them to be forwarded to me, together with the patent, by Colo. Anthony New, the representative in Congress for this district. Among the inclosures, I have placed an order to the Secretary of state to deliver the patent to you, as the law seems to require it.
          I hope I have not presumed farther than you are willing I should, in continuing to trouble you with this business. It is in truth one of prodigious expectation with us—several hundred machines have been applied for, and many are now in forwardness—therefore models are unnecessary, as they will immediately on the issuing of the patent, be scattered over a large space of country. But should a model be required, I hope the patent will not therefore be delayed, because it is a matter of discretion, and because I will undertake to forward one, if it is required, to the office of state, after the patent has issued.
          God preserve you!
          
            Should a patent be taken out upon the old papers, it is the wish of Mr: Martin, that these may be returned with it. If any farther expence is necessary, I will, on the first notice reimburse it—
          
        